Title: From George Washington to Robert Cary & Company, 11 September 1762
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 11th Septr 1762.

On board the Nautilus Captn Boyes I have consigned you Twenty two hhds of my Tobacco, and Thirty of Master Custis; and in the Brunswick Captn Hurling from James River there are Ten more of mine, and Twenty nine of Master Custis’s to your address likewise on which please to make proper Insurance.
I have just received advice, that Captn Cuzzens in the Unity after having been at Sea sometime sprung a Leak and put back. I imagine therefore that She will now Sail with the Convoy appointed for the 20th of this Month and that it will be necessary to make fresh Insurance on my Twenty hogsheads Tobacco on board for your House. I shall write fully in my next, at present I have only to add that I am Gentn Yr Mo. hble Servt

Go: Washington

